Case 2:20-cv-11650-VAR-EAS ECF No. 6 filed 07/07/20   PageID.123   Page 1 of 6




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

LATAUSHA SIMMONS,

          Plaintiff,
                                          Case No. 20-11650
v.                                        Honorable Victoria A. Roberts
                                          Mag. Judge Elizabeth A. Stafford

DETROIT, CITY OF; NORMAN
WHITE, former Director of City of
Detroit Parking Violations Bureau; and
JAMES CANTY, Manager of City
of Detroit Parking Violations Bureau

     Defendants.
_________________________________/

                                  ORDER:
         (1) GRANTING PLAINTIFF’S MOTION TO PROCEED IN FORMA
                           PAUPERIS [ECF No. 2]
     (2) SUMMARILY DISMISSING PLAINTIFF’S COMPLAINT [ECF No. 1];
                                   AND
      (3) ENJOINING PLAINTIFF FROM FILING FURTHER COMPLAINTS
          WITHOUT FIRST SEEKING AND OBTAINING LEAVE OF COURT

     I.      INTRODUCTION/BACKGROUND
     On June 5, 2020, Latausha Simmons (“Simmons”) filed a pro se complaint

against the City of Detroit, James Canty, and Norman White (collectively,

“Defendants”). She alleges Defendants placed a “stop action” on her driver’s

license after she failed to pay parking citations and violations. She says the

Michigan Secretary of State would not renew her license because of this.

                                      1
Case 2:20-cv-11650-VAR-EAS ECF No. 6 filed 07/07/20    PageID.124   Page 2 of 6




   Simmons alleges 6 federal claims relating to deprivation of rights under

§1983 and Monell (Count I, Count II, Count IV, Count V, Count VI, Count VII)

and 4 state claims relating to assault and battery, violations of the Michigan

vehicle code, negligence, and emotional distress (Count III, Count VIII,

Count IX, Count X).

   II.   ANALYSIS
   Plaintiff did not pay the filing fee and filed an “Application to Proceed In

Forma Pauperis.” Nonetheless, the Court allows it.

   In 1982, Congress enacted an in forma pauperis statute “to ensure that

indigent litigants have meaningful access to the federal courts.” Neitzke v.

Williams, 490 U.S. 319, 324, (1989) (citing Adkins v. E.I. DuPont deNemours

& Co., 335 U.S. 331, 342-43 (1948)). Proceeding in forma pauperis is a

privilege, not a right. Wilson v. Yaklich, 148 F.3d 596, 603 (6th

Cir.1998); Weaver v. Toombs, 948 F.2d 1004, 1008 (6th Cir. 1991).

   Courts must construe pro se pleadings liberally. Boag v. MacDougall, 454

U.S. 364. 365 (1982); Haines v. Kerner, 404 U.S. 519. 520 (1972). However,

a court must dismiss an in forma pauperis complaint that it determines to be

frivolous or malicious, fails to state a claim on which relief may be granted,

or seeks monetary relief against a defendant who is immune from such relief.

28 U.S.C. § 1915(e).
                                      2
Case 2:20-cv-11650-VAR-EAS ECF No. 6 filed 07/07/20     PageID.125    Page 3 of 6




   A pro se complaint must contain sufficient factual matter to state a claim

to relief that is plausible on its face. See Hill v. Lappin, 630 F.3d 468. 470-71

(6th Cir. 2010) (holding that the dismissal standard articulated in Ashcroft v.

Iqbal, 556 U.S. 662 (2009) and Bell Atlantic Corp. v. Twombly, 550 U.S. 544

(2007) governs dismissals for failure to state a claim under 28 U.S.C. §

1915(e)). Additionally, federal courts are courts of limited jurisdiction and

have a duty to police the boundaries of their own jurisdiction. Answers in

Genesis of Kentucky, Inc. v. Creation Ministries Intern., Ltd., 556 F.3d 459,

465 (6th Cir. 2009).

            1. Simmons’ Federal Claims
   The Court has federal question jurisdiction over Count I, Count II, Count

IV, Count V, Count VI, and Count VII because the claims arise under federal

law.

   On February 19, 2020, the Court granted Defendants’ Motion to Dismiss

Simmons’ 42 U.S.C. 1983 (“§1983”) Monell claims. See Simmons v. Detroit,

City of et. al (18-13812) [ECF No. 35]. Simmons alleges the same

wrongdoing here that the Court previously considered and dismissed. Count

I, Count II, Count IV, Count V, Count VI, and Count VII against City of Detroit,

James Canty, and Norman White are DISMISSED WITH PREJUDICE.

            2. Simmons’ State Claims
                                       3
Case 2:20-cv-11650-VAR-EAS ECF No. 6 filed 07/07/20     PageID.126   Page 4 of 6




   Because Simmons and Defendants are not diverse, the Court only has

supplemental jurisdiction of her state law claims under 28 U.S.C. § 1367.

The Court may decline to exercise supplemental jurisdiction over a state law

claims if:

         (1) the claim raises a novel or complex issue of State law,
         (2) the claim substantially predominates over the claim or
         claims over which the district court has original jurisdiction,
         (3) the district court has dismissed all claims over which it has
         original jurisdiction, or
         (4) in exceptional circumstances, there are other compelling
         reasons for declining jurisdiction.


28 U.S.C. § 1367(c).

   A district court is within its discretion to decline to exercise supplemental

jurisdiction over a state claim if all federal claims have been properly

dismissed. See Valot v. Southeast Local Sch. Dist. Bd. of Educ., 107 F.3d

1220, 1230 (6th Cir.1997). “[G]enerally, if the federal claims are dismissed

before trial ... the state claims should be dismissed as well.” United Mine

Workers v. Gibbs, 383 U.S. 715, 726 (1966).




                                       4
Case 2:20-cv-11650-VAR-EAS ECF No. 6 filed 07/07/20     PageID.127   Page 5 of 6




   Accordingly, the Court declines to exercise supplemental jurisdiction over

Simmons’ state claims. Count III, Count VIII, Count IX, and Count X are

dismissed WITHOUT PREJUDICE.

   III.   CONCLUSION
   For the reasons stated, Count I, Count II, Count IV, Count V, Count VI,

and Count VII against City of Detroit, James Canty, and Norman White are

DISMISSED WITH PREJUDICE. Count III, Count VIII, Count IX, and Count

X are dismissed WITHOUT PREJUDICE.

   Further, the Court IMPOSES a permanent injunction requiring Simmons

to seek leave of court before filing any further complaints. This restriction is

warranted because Simmons has brought numerous suits related to the

denial of her license renewal resulting from parking violations. These claims

relate to the same occurrence and allege similar claims against various

Defendants. Simmons’ “repetitive or vexatious litigation” is a valid basis for

imposing pre-filing restrictions because the merits of his claim have been

summarily dismissed more than once. Feathers v. Chevron U.S.A. Inc., 141

F.3d 264, 269 (6th Cir. 1998)(“[W]e see nothing wrong . . . with an order that

restrains not only an individual litigant from repeatedly filing an identical

complaint, but that places limits on a reasonably defined category of litigation



                                       5
Case 2:20-cv-11650-VAR-EAS ECF No. 6 filed 07/07/20    PageID.128   Page 6 of 6




because of a recognized pattern of repetitive, frivolous, or vexatious cases

within that category.”).

   Simmons is enjoined and restrained from filing in the United States District

Court for the Eastern District of Michigan any new lawsuit against any party

relating in any way to her parking violations, without first making a written

request for and receiving a court order.

   The Clerk’s Office must impose the pre-filing restrictions on Simmons

consistent with the Court’s Order [ECF 6].




      IT IS ORDERED.
                                           s/ Victoria A. Roberts
                                           Victoria A. Roberts
                                           United States District Judge
Dated: July 7, 2020




                                      6
